IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 86 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                   :
                                   :
PEDRO COLON,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 87 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                   :
                                   :
PEDRO COLON,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 88 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                   :
                                   :
PEDRO COLON,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 89 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                               :
                                               :
PEDRO COLON,                                   :
                                               :
                    Petitioner                 :

COMMONWEALTH OF PENNSYLVANIA,                  : No. 90 EAL 2020
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
PEDRO COLON,                                   :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the decision or consideration of these matters.




   [86 EAL 2020, 87 EAL 2020, 88 EAL 2020, 89 EAL 2020 and 90 EAL 2020] - 2